Case 1:20-cv-05323-CM-KNF Document 30 Filed 12/23/20 Page 1 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 2 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 3 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 4 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 5 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 6 of 10
     Case 1:20-cv-05323-CM-KNF Document 30 Filed 12/23/20 Page 7 of 10




23           December        0
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 8 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 9 of 10
Case 1:20-cv-05323-CM-KNF Document 30
                                   29 Filed 12/23/20
                                            12/22/20 Page 10 of 10
